DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claims 1-6, 10, 12-16, 20-21, and 23-30 are rejected under 35 U.S.C. 103 as being unpatentable over R1-1910043, “DL channels and signals in NR unlicensed band”, source Huawei, HiSilicon, 3GPP TSG RAN WG1 Meeting #98bis, hereinafter “Hua043”.
Claims 1, 12, 23, and 27:
Regarding claim 1, Hua043 teaches, a method of wireless communication, comprising:
‘receiving, by a user equipment (UE) from a base station (BS), an indication of a first configured resource in a shared radio frequency band for a communication in a first direction’ ("Hua043: Pg.7, “In NR Rel-15, only 3 states for OFDM symbols are included, i.e. ‘D’ for DL reception for UE, ‘U’ for UL transmission for UE, ‘F’ for flexible. All of 3 states indicated by SFI has to follow pre-defined UE behavior to solve the conflict configuration between semi-static configured resource and dynamic indicated resource by SFI. The UE behavior for “Out of COT” is given by Table 3. “According to Table 3, if a resource is semi-statically configured as Downlink or Uplink, all existing symbol state (i.e. ‘D’, ‘U’, and ‘F’) indicating by DCI format 2_0 cannot override the semi-static configured resource. As a results, UEs have to follows semi-static configurations, once symbol states are configured by ‘D’ or ‘U’”).

Though Hua043 does not expressly disclose, ‘receiving, by the UE from the BS, a first configuration to select between a validation of the first direction or an absence of an invalidation of the first direction for using the first configured resource for the communication’, the disclosure in table 3 implies its disclosure. UE receives this configuration to determine its behavior when receiving the dynamic configuration. 

‘communicating, by the UE with the BS, the communication in the first direction using the first configured resource based on the first configuration’ (Hua043: Pg.7, Par. 2, “All of 3 states indicated by SFI has to follow pre-defined UE behavior to solve the conflict configuration between semi-static configured resource and dynamic indicated resource by SFI”; Table 3 discloses the conflict resolution and configuration. The disclosure shows that the UE determines its behavior (transmit using the semi-static configuration or the dynamic indication) based on the received configuration).
	Claim 12 is method in a base station. Base station method is complimentary to the method of the equipment in claim 1. Claim elements are discussed in claim 1.
Claim is rejected based on rejection of claim 1.
Claim 23 is for a user equipment implementing method of claim 1. Presence of a transceiver is implied, though not taught expressly by Hua043. It is a change in category with respect to claim 1. Claim elements are discussed in claim 1.
Claim is rejected based on rejection of claim 1.
Claim 27 is for a base station implementing method of claim 12. Presence of a transceiver is implied, though not taught expressly by Hua043. It is a change in category with respect to claim 12. Claim elements are discussed in claim 1.
Claim is rejected based on rejection of claim 12.

Claims 2, 13, 24, and 28:
Regarding claim 2, Hua043 teaches the method of claim 1 (discussed above), further comprising:
‘receiving, by the UE from the BS, a slot format indicator (SFI) indicating the first direction for the first configured resource, wherein the communicating the communication is in response to the received SFI validating the first direction for the first configured resource’ (Hua043: Table 3 discloses the case COT (O1), validating the first direction (see ‘√’ marks)).
Claim 13 is method in a base station. Base station method is complimentary to the method of the equipment in claim 2. Claim elements are discussed in claim 2.
Claim is rejected based on rejection of claim 2.
Claim 24 is for a user equipment implementing method of claim 2. It is a change in category with respect to claim 2. Claim elements are discussed in claim 2.
Claim is rejected based on rejection of claim 2.
Claim 28 is for a base station implementing method of claim 13. It is a change in category with respect to claim 13. Claim elements are discussed in claim 2.
Claim is rejected based on rejection of claim 13.

	Claims 3 and 25:
Regarding claim 3, Hua043 teaches the method of claim 1 (discussed above), further comprising:
‘monitoring, by the UE from the BS, for a slot format indicator (SFI) for the first configured resource, wherein the communicating the communication is in response to determining, from the monitoring, that no SFI is detected to invalidate the first direction for the first configured resource’ (Hua043:  Table 3 discloses in row 4, case with O2, with invalidation, marked with ‘X’; the monitoring involves not detecting the cases marked with ‘X’).
Claim 25 is for a user equipment implementing method of claim 3. It is a change in category with respect to claim 3. Claim elements are discussed in claim 3.
Claim is rejected based on rejection of claim 3.

Claims 4, 14, and 29:
Regarding claim 1, Hua043 teaches the method of claim 1 (discussed above), wherein the first configuration further indicates:
‘selecting the validation of the first direction when the first configured resource is within a channel occupancy time (COT) of the BS (Hua043: Table 3, case with COT (O1), as discussed above in claim 2); and 
selecting the absence of the invalidation of the first direction when the first configured resource is outside a COT of the BS’ (Hua043: Table 3, case with COT (O2), as discussed above in claim 3).
Claim 14 is method in a base station. Base station method is complimentary to the method of the equipment in claim 4. Claim elements are discussed in claim 4.
Claim is rejected based on rejection of claim 4.
Claim 29 is for a base station implementing method of claim 14. It is a change in category with respect to claim 14. Claim elements are discussed in claim 4.
Claim is rejected based on rejection of claim 4.

	Claims 5 and 15:
Regarding claim 5, Hua043 teaches the method of claim 4 (discussed above), further comprising:
‘receiving, by the UE from the BS, downlink control information including an indication of the COT and a slot format indicator (SFI) indicating a second direction for the first configured resource’ (Hua043:  3.3 discloses COT structure indication in time domain, “a SlotFormatCombinationId for a serving cell is given from the bit of positionInDCI in DCI format 2-0. A SlotFormatCombinationId corresponds to a sequence of slot formats configured in higher layer. The slot format defines “D(ownlink)”, “U(plink)” or “F(lexbile)” for each symbol in a slot”).
Claim 15 is method in a base station. Base station method is complimentary to the method of the equipment in claim 5. Claim elements are discussed in claim 5.
Claim is rejected based on rejection of claim 5.

Claims 6 and 16:
Regarding claim 6, Hua043 teaches the method of claim 1 (discussed above). 
Hua043 however do not expressly teach, ‘wherein the first configuration further indicates:
‘selecting the validation of the first direction when the communication is over a millimeter wave (mm Wave) frequency; and selecting the absence of the invalidation of the first direction when the communication is over a non-mm Wave frequency’.
Hua043 in § 3.3.4 discloses, 
“According to the WID for NR-U, Frame Based Equipment (FBE) specifications in Rel-16 NR-U are intended for environments where the absence of Wi-Fi is guaranteed”;
“An FBE-based transmission can start only at the beginning of the FFP immediately following a successful CAT2 LBT of at least 9μs, while the COT cannot be greater than 95% of the FFP”;
“gNB acquires the channel and initiates the DL CO as an initiating device whereas the UEs are scheduled/configured to transmit their UL transmissions within the gNB-initiated CO as response device”.

Claim 16 is method in a base station. Base station method is complimentary to the method of the equipment in claim 6. Claim elements are discussed in claim 6.
Claim is rejected based on rejection of claim 6.
	
Claims 10, 20, 26, and 30:
Regarding claim 10, Hua043 teaches ‘the method of claim 1 (discussed above), wherein the receiving the first configuration includes:
receiving, by the UE from the BS, the first configuration via radio resource control (RRC) signaling’ (Hua043: § 3.3.1, “At most 512 slot format combinations in RRC can be configured”; § 4, “the corresponding periodicity/offset, and transmission time/frequency allocation configurations are indicated by RRC signaling”).
Claim 20 is method in a base station. Base station method is complimentary to the method of the equipment in claim 10. Claim elements are discussed in claim 10.
Claim is rejected based on rejection of claim 10.
Claim 26 is for a user equipment implementing method of claim 10. It is a change in category with respect to claim 10. Claim elements are discussed in claim 10.
Claim is rejected based on rejection of claim 10.
Claim 30 is for a base station implementing method of claim 10. It is a change in category with respect to claim 20. Claim elements are discussed in claim 10.
Claim is rejected based on rejection of claim 20.






Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hua043 as applied to claim 1 above, and further in view of Park et al. (US 2017/0231011 A1), hereinafter “Park”.
Claims 7 and 17:
7. The method of claim 1, wherein the first configuration further indicates:
selecting the validation of the first direction when the communication is associated with a frame-based-equipment (FBE) contention mode; and
selecting the absence of the invalidation of the first direction when the communication is associated with a load-based-equipment (LBE) contention mode’.
Hua043 in § 3.3.4 discloses FBE contention mode. 
In the same field of endeavor, Park teaches, “In the FBE mechanism, the unlicensed band may be used at subframe boundaries, that is, according to the PDCCH transmission timing. In the LBE mechanism, as the value for N (the number of CCA operations in ECCA (150)) is randomly selected, it is difficult to synchronize the start time of occupation of the unlicensed band with the subframe boundary” ([0084], lines 3-9).
It would have been obvious to one of ordinary skill in the art to select the ‘selecting the validation of the first direction when the communication is over a millimeter wave (mm Wave) frequency; and selecting the absence of the invalidation of the first direction when the communication is over a non-mm Wave frequency’, based on the disclosures by Hua043 and Park, by combining the teachings and the disclosures of validation (COT (O1)) and absence of invalidation (COT (O2)) in table 3 of Hua043.
Claim 17 is method in a base station. Base station method is complimentary to the method of the equipment in claim 7. Claim elements are discussed in claim 7.
Claim is rejected based on rejection of claim 7.

Claims 8-9, 11, 18-19, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hua043 as applied to claim 1 above, and further in view of R1-1900258, “COT structure indication”, source Panasonic, 3GPP TSG-RAN WG1 Ad-Hoc Meeting 1901, hereinafter “Pana258”.
Claims 8 and 18:
Regarding claim 8, Hua043 teaches the method of claim 1 (discussed above).
Hua043 however do not expressly teach, method further comprising:
‘receiving, by the UE from the BS, an indication of a second configured resource in the shared radio frequency band for a communication in a second direction; and receiving, by the UE from the BS, a second configuration to select between a validation of the second direction and an absence of an invalidation of the second direction for using the second configured resource for the communication, the second configuration being different from the first configuration’.
	Hua043 discloses about validation and absence of invalidation of direction, discussed above in claim 1.
Pana258 in the same field of endeavor discloses subbands accessible to the UE and that COT structure definition of frequency domain, “For wideband operation, in addition to time domain structure defining DL, UL and Flexible symbols, COT structure defines in frequency domain which LBT sub-band(s) are accessible to the UE” (Pana258 Proposal 3).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to combine disclosures of Hua043 in table 3 with that of Pana258 and come up with the claimed invention of supporting multiple configurations in shared radio frequency band and implement method similar to discussion in claim 1, motivated by support of multiple subbands accessible to the UE.
Claim 18 is method in a base station. Base station method is complimentary to the method of the equipment in claim 8. Claim elements are discussed in claim 8.


Regarding claim 9, Hua043 teaches the method of claim 1 (discussed above).
Huawei fails to expressly teach, method further comprising:
‘receiving, by the UE from the BS, an indication of a second configured resource in the shared radio frequency band for a communication in a second direction, wherein the first configuration further indicates to select between a validation of the second direction and an absence of an invalidation of the second direction for using the second configured resource for the communication’.
Based on discussion above in claim 8, the combined disclosures of Hua043 and Pana258 teaches the claim. In a dynamic configuration, the SFI should follow the rules as discussed in Hua043, as long as the slot structure is obeyed based on table3 for different scenarios.
Claim 19 is method in a base station. Base station method is complimentary to the method of the equipment in claim 9. Claim elements are discussed in claim 9.
Claim is rejected based on rejection of claim 9.

Claims 11 and 22:
Regarding claim 11, Hua043 teaches the method of claim 1 (discussed above).
Hua043 however does not expressly teach, method further comprising:
‘receiving, by the UE from the BS, an indication of a second configured resource for a second communication in a second direction; receiving, by the UE from the BS, an indication for a channel occupancy time (COT) without a slot format indication (SFI) for the COT, the second configured resource within the COT; and communicating, by the UE with the BS, the second communication in the second direction using the second configured resource based on the received indication for the COT’.
“In unlicensed band operation, after acquiring the channel by LBT, the initiating device (e.g. gNB) can occupy the channel up to maximum COT. During the COT, it is beneficial for gNB to share the acquired time-frequency resources with UE” (§ 2.1, Enable resource sharing between gNB and UE).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine disclosures of Pana258 with that of Hua043 with corresponding method of data transmission in Hua043 to come up with the claimed invention so that UE may have information regarding base station COT and be able to utilize other scenarios involving transmission outside COT as discussed above in claim 1.
Claim 22 is method in a base station. Base station method is complimentary to the method of the equipment in claim 11. Claim elements are discussed in claim 11.
Claim is rejected based on rejection of claim 11.
Conclusion


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a) US 2019/0342911 A1 teaches techniques in configured grant uplink transmission in new radio (NR) systems operating in unlicensed spectrum;
b) US 2020/0037354 A1 teaches method and apparatus for frame based equipment operation of NR unlicensed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INTEKHAAB AALAM SIDDIQUEE whose telephone number is (571)272-0895. The examiner can normally be reached Monday to Friday 9AM-5PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571-272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/INTEKHAAB A SIDDIQUEE/Examiner, Art Unit 2462